DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on 1/10/2022 is acknowledged. Additionally, the non-elected claims 25-31 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-24 follows.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 18, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plane" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bulk" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said one or more guiding members" in lines 3, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said plurality of joints" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said guiding track" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims
Drawings
The drawings are objected to because:
a. Element 35 in fig. 1a should be changed to 53 in order to agree with specification. There is no element 35 in the specification. 
b. There is a 73 in fig. 1b and 1c but they do not refer to the same thing. 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the 1st and 2nd times that element 63 are mentioned do not agree with each other. The first time it is a door leaf and the second time it is a lock bolt. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10, 12-16, 19-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mandel (US 5,040,857) or, in the alternative, under 35 U.S.C. 103 as obvious over Mandel (US 5,040,857) in view of Daum (US 2002/0112488).Re claim 1:	Mandel discloses a lockable electronics cabinet (1 in fig. 1 is a refrigerator according to col. 3, lines 40-47 that is lockable according to col. 2, lines 45 – col. 3, line 6 and is an electronic device because it is inherent that refrigerators have electronic components, e.g. thermostat, sensors, circuit boards etc.) comprising a body (body of 1 in fig. 1) and a door (5 in fig. 1; col. 3, lines 40-47), said door being arranged to be opened in a sequence of motions, comprising, first, a linear motion perpendicular to the plane of the door, then, a rotational motion around a pivot axis (door 5 is opened by first moving perpendicularly away from the body when it goes from fig. 2 to fig. 6, then it is able to rotate about a pivot axis in fig. 6; col. 5, lines 27-65).	Alternatively, Daum discloses a lockable electronics cabinet (refrigerator 100 in fig. 1 has a controller 160 in fig. 2, a main control board, A/D converters and various sensors according to para. 0026).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable cabinet of Mandel to be a lockable electronics cabinet as taught by Daum, in order to give the user more control over the functions of the refrigerator and to make sure the different compartments are maintained at correct temperatures.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	Mandel discloses wherein said cabinet comprises a linear motion mechanism (9, 47, 39, 37, 31, 7 in fig. 2, 6; col. 4, lines 3-24), said linear motion mechanism comprising a driving member (47, 39, 9 in fig. 2, 6; col. 4, lines 3-24) configured to run along a pre-determined path (45 in fig. 2, 6; col. 4, lines 3-24) and to drive said linear motion by engaging with a first guiding track (left surface of 31 that 39 is in contact with in fig. 2).Re claim 3:	Mandel discloses wherein said pre-determined path (45 in fig. 2, 6; col. 4, lines 3-24) being defined by said driving member (47, 39, 9 in fig. 2, 6; col. 4, lines 3-24) engaging with a second guiding track (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 below).
    PNG
    media_image1.png
    898
    694
    media_image1.png
    Greyscale
Re claim 4:	Mandel discloses wherein said second guiding track being configured to be stationary during said linear motion (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above is stationary when the door 5 moves perpendicularly away from the body when it goes from fig. 2 to fig. 6).	Re claim 5:	Mandel discloses wherein said first guiding track being configured to move along with said linear motion (left surface of 31 that 39 is in contact with in fig. 2 moves up and down with the linear motion as can be seen in fig. 2, 6).Re claim 6:	Mandel discloses, said first guiding track (left surface of 31 that 39 is in contact with in fig. 2), with said driving member (47, 39 in fig. 2, 6; col. 4, lines 3-24) being located at a point (contact point between 47 and 45 in fig. 2) along said pre-determined path (45 in fig. 2, 6; col. 4, lines 3-24), having a tangent direction different from a tangent direction of said pre-determined path at said point (tangent of the left surface of 31 is different from the tangent of 45 at a contact point between 47 and 45 in fig. 2). Re claim 7:	Mandel discloses said body (body of 1 in fig. 1) comprising said linear motion mechanism (9, 47, 39, 37, 31, 7 in fig. 1, 2, 6; col. 4, lines 3-24), said linear motion mechanism comprising a moving frame (31 in fig. 2, 6; col. 4, lines 3-24) and a stationary frame (7 in fig. 1, col. 4, lines 3-24), said stationary frame providing said second guiding track (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above) and being connected to a main part of said body (7 is connected to body 1 in fig. 1), said moving frame providing said first guiding track (left surface of 31 that 39 is in contact with in fig. 2) and being connected to said door (31 is connected to door 5 in fig. 2, 4, 6).Re claim 8:	Mandel discloses wherein one of said first guiding track (left surface of 31 that 39 is in contact with in fig. 2) and said second guiding track (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above) is linear (both of these guiding tracks are linear).Re claim 9:	Mandel discloses wherein said second guiding track is linear (surface of the opening of the bottom 7 that receives 9 and guides its rotation in the labeled fig. 1 above is linear).Re claim 10:	Mandel discloses wherein said tangent direction of said first guiding track or said tangent direction of said pre-determined path is different at different positions along said first guiding track or said pre-determined path (tangent direction of pre-determined path 45 is different at different positions along the pre-determined path 45 in fig. 2).Re claim 12:	Mandel discloses wherein said pivot axis extends through the bulk of said door (axis of 91 extends through the bulk of door 5 in fig. 1, 4, 6).Re claim 13:	Mandel discloses wherein said door is suspended with a plurality of rotational joints (pin 91 at the top of door 5 and the pin 91 at the bottom of door 5, suspend the door 5 in fig. 1; col. 4, lines 55-63), said joints lining up along said pivot axis (pins 91’s line up with the pivot axis that is shown in fig. 2, 6), said joints being arranged to move along with said door during said linear motion (these two pins also move linearly with the door from fig. 2 to fig. 6).Re claim 14:	Mandel discloses wherein one of said body (body of 1 in fig. 1) and said door comprises one or more guiding members (33 in fig. 6; col. 5, lines 27-65) and the other one of said body and said door (5 in fig. 1; col. 3, lines 40-47) comprises one or more engaging members (35 in fig. 2, 6; col. 5, lines 27-65), each engaging member engaging with a respective guiding member of said one or more guiding members (fig. 2, 6; col. 5, lines 27-65), said guiding member blocking rotation of said door and providing a path for said engaging member (fig. 2, 6; col. 5, lines 27-65), said path defining said linear motion of said door (fig. 2, 6; col. 5, lines 27-65).Re claim 15:	Mandel discloses said guiding member (33 in fig. 6; col. 5, lines 27-65) having a pre-defined opening (bottom opening of 33 in fig. 2, 6) through which said engaging member (35 in fig. 2, 6; col. 5, lines 27-65) may escape, enabling said door to perform said rotational motion, free from said guiding member (fig. 2, 6; col. 5, lines 27-65).Re claim 16:	Mandel discloses wherein said one or more guiding members (33 in fig. 6; col. 5, lines 27-65) and said plurality of joints (pin 91 at the top of door 5 and the pin 91 at the bottom of door 5 in fig. 1; col. 4, lines 55-63) are located adjacent to a same lateral side of said cabinet (33 and the pins 91’s are located next to the left side of 5 in fig. 2, 6).Re claim 19:	Mandel discloses wherein said body (body of 1 in fig. 1) comprises an attenuating mechanism (75 in fig. 2, 6 reduces the amount of force when it comes into contact with 35 that is rotating counterclockwise when the door is closing, this reduction of force is due to spring 63 in fig. 6), said engaging member being configured to engage with said attenuating mechanism during at least part of said rotational motion (engaging member 35 engages with 75 when 35 is rotating counterclockwise in fig. 6).Re claim 20:	Mandel discloses wherein said attenuating mechanism is configured to guide said engaging member into said guiding member (attenuating mechanism 75 guides engaging member 35 by stopping it from rotating so it can be oriented vertically to be received by guiding member 33 in fig. 6 and 2).Re claim 21:	Mandel does not explicitly disclose wherein the electronics cabinet is electromagnetically shielded.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein the electronics cabinet is electromagnetically shielded by containing the interior electronic devices within a layer of metal or a layer of EMI shielding paint in order to protect the electronic devices from being damaged by electromagnetic interference from neighboring devices, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.Re claim 22:	Mandel discloses comprising a gasket (11 in fig. 1, 2, 4; col. 3, lines 47-59) defining a groove (11 defines a groove with 13 and 5 in fig. 4), and an edge (edge of 11 in fig. 4), wherein said edge, with said door in closed position (fig. 4), mates with said guiding track (edge of gasket 11 indirectly mates with 31 in fig. 4) forming an interface between said door and said body (11 and 31 are both part of the interface between door 5 and the body of 1 in fig. 2, 4). Re claim 23:	Mandel does not explicitly disclose said gasket being a beryllium gasket.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein said gasket being a beryllium gasket in order for the door and the body to be sealed by a material that is resistant to corrosion and wear so that it does not have be frequently replaced even if the door is open and closed often, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.Re claim 24:	Mandel discloses said gasket (11 in fig. 4) being located on said door (5 in fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US 5,040,857) in view of Dallman (US 2003/0094025).Re claim 17:	Mandel does not explicitly disclose wherein said door comprises a lock, a bolt of which, with the door in closed and locked position, extends out of a lateral side of said door.	Dallman discloses wherein said door (14 in fig. 1; para. 0021) comprises a lock (34 in fig. 1; para. 0024), a bolt (40 in fig. 2, 3; para. 0025) of which, with the door in closed and locked position (position A in fig. 2; para. 0025), extends out of a lateral side of said door (left side of door 14 in fig. 1, 2).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein said door comprises a lock, a bolt of which, with the door in closed and locked position, extends out of a lateral side of said door as taught by Dallman, in order to be able to lock the refrigerator to restrict access to unauthorized individuals such as in the case of a laboratory refrigerator.Re claim 18:	Mandel discloses wherein said lateral side (left side of 5 in fig. 2, 6), is the same lateral side adjacent to which said one or more guiding members (33 in fig. 2, 6) and said plurality of joints are located (91’s in fig. 2, 6).	Mandel does not explicitly disclose wherein said lateral side out of which said bolt of said lock extends.	Dallman discloses wherein said lateral side (left side of door 14 in fig. 1, 2) out of which said bolt (40 in fig. 2, 3; para. 0025) of said lock (34 in fig. 1; para. 0024) extends (fig. 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US 5,040,857) in view of Harigai (JP H0556832 see attached translation).	
Re claim 11:	Mandel does not explicitly disclose wherein said driving member is supported by a gas spring.	Harigai discloses wherein said driving member (16 in fig. 2; abstract) is supported by a gas spring (15 in fig. 2; abstract).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockable electronics cabinet of Mandel wherein said driving member is supported by a gas spring as taught by Harigai, in order to accelerate the opening and closing motion of the door (abstract; Harigai).                                                                       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2012/0153790 – is considered pertinent because this reference describes a sealed test chamber that has a door that moves perpendicularly away from the chamber before it is capable of rotating.
US 2015/0075080 – is considered pertinent because this reference describes an enclosure that has a door that is sealed to the rest of enclosure through a gasket.
US 2014/0060445 – is considered pertinent because this reference describes an enclosure with a lock and bolt.
US 2011/0141672 – is considered pertinent because this reference describes a casing that has a door that moves perpendicularly away from the casing before it is capable of rotating.
US 6,318,824 – is considered pertinent because this reference describes a casing that has a door that moves perpendicularly away from the casing before it is capable of rotating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Tuesday, Thursday, 900am - 530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/Examiner, Art Unit 2835
April 30, 2022                                                                                                                                                                                                    

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835